DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2022 has been entered.

Status
This Office Action is in response to the communication filed on 20 July 2022. Claims 4, 6-7, 11, 13-14, 18, and 20 have been cancelled, claims 1, 5, 8, 12, 15, and 19 have been amended, and no new claims have been added. Therefore, claims 1-3, 5, 8-10, 12, 15-17, and 19 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner indicates allowable subject matter over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification unless otherwise noted or indicated.

Applicant asserts that “implemented by at least one processor”, “implemented on a first processor that is part of the system”, and “implemented on a second processor that is part of the system” requires the processors as structural and hardware components. Per this interpretation, then, the “at least one” processor, the “first” processor, and the “second processor” must each be actively implementing the content analyzer, ad selector, and emotion-based ad filtering engine (as software/instructions) – if they are not actively implementing the software/instructions, then they would not read on the claim. Mere presence or existence of the software/instructions, nor capability to implement, is required – the processor(s) must be implementing.

The term “machine learning” is not described, defined, or exemplified by the specification. The only mention related to this is Applicant ¶ 0019, as submitted, indicating “Fig. 4B is a flowchart of an exemplary process for training a sentiment feature extraction model via machine learning”, that “a learning engine 540 is used in “the emotion-based ad filtering engine 340” and “the emotion-based ad filtering engine 340 includes a mechanism for learning emotion-based ad filtering models 405 based on instructions/inputs from humans” (at Applicant ¶ 0047), and “the user's filtering decision information is sent to the learning engine 540 so that the user specified input may be gathered to learn” (at Applicant ¶ 0050). This indicates that the light of Applicant’s specification is that “machine learning” is any method of “teaching” a general-purpose (see, e.g., Applicant ¶ 0056) or other computer to perform operations that would or have been otherwise performed by humans. See also Applicant ¶ 0043, indicating human personnel as performing the filtering.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1, 8, and 15 each recite “content to be presented to a user”, but then later also recite “receiving filtering instructions from the user, and training, via machine learning, the sentiment-based selection model based on the filtering instructions”. This indicates that per the claims it is the same user that is to be presented content that then provides the system “filtering instructions” for the system to use as a basis for training a model. The only apparently close description of this is Applicant ¶ 0043 indicating “emotion-based filtering may be initially performed by humans (e.g., personnel at the ad server 240 or at the publisher 230) and such filtering instructions may be used as training data to train a model”; however, this is referring to entirely different persons as providing the filtering instructions. As such, there is no written description that reasonably conveys that the inventor(s) had possession of the claimed invention at the time the application was filed regarding the idea that the same user that is to receive content also provides the filtering instructions.
Independent claims 1, 8, and 15 each also recite filtering via the sentiment-based selection model when it has been trained and is available, and also receiving filtering instructions when the model is not yet available so as to train the sentiment-based selection model. Applicant further argues that ““Bao's teachings … do not determine whether the means has been trained/is available and then proceed with different filtering modes based on the determination” (Remarks at 18). However, the Examiner has searched for this concept of triggering the training of the model when it is not available and does not find it. Applicant argues support at “at least paras. [0043]-[0044], [0048]-[0051], and FIG. 5B” (20 July 2022 Remarks at 10); however, the closest apparent discussion of this is Applicant ¶¶ 0043 and 0048-0051, but that conveys using “ad filtering engine 340” and “the ad filtering controller determines, at 570, whether the filtering is to be performed manually or automatically” (at ¶ 0048), the “initial filtering may be performed by human operators and data related to such manual filtering may be used as training data to learn emotion-based ad filtering models 405” (at ¶ 0049), “The ad filtering controller 520 may control to proceed with either manual or automated emotion-based ad filtering based on, e.g., whether the models 405 are available or whether the models have been trained adequately” (at ¶ 0050), “When the user manually provides input related to the filtering decisions, the filtering decision interface 530 receives, at 590, such filtering instructions and then outputs the filtered advertisement(s) that are emotionally compatible with respect to the content” (Id.), which is informed or further explained by “emotion-based filtering may be initially performed by humans (e.g., personnel at the ad server 240 or at the publisher 230) and such filtering instructions may be used as training data to train a model” (at ¶0043), and “When the emotion-based ad filtering models 405 are adequately trained or in other conditions, the ad filtering controller 520 may elect to proceed with automated emotion- based ad filtering” (at ¶ 0051). This only appears to convey that automated filtering (via a trained model) may be used if the model is available, and/or that manual filtering may be selected and used, but NOT that when the model is not available, a user (any user, not just the user that is to be presented the first content) would provide instructions to cause the model to be trained. The filtering instructions indicated by the specification appear to merely be the labels that would be used in training, and not instructions that would begin or trigger the training to begin. Therefore, there also does not appear to be a written description that reasonably conveys that the inventor(s) had possession of the claimed invention at the time the application was filed regarding triggering the training when a model is not available – the specification appears to say that manual filtering is then used when the model is not available.
Claims 2-3, 5, 9-10, 12, 16-17, and 19 depend from claims 1, 8, and 15, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-3, 5, 9-10, 12, 16-17, and 19 are also lacking written support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-3 and 5), system (claims 8-10 and 12), and non-transitory computer readable medium (claims 15-17 and 19), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, the claim 1 recites a method, implemented on a machine having at least one processor, storage, and a communication platform for selecting content, comprising: training, via machine learning, a contextual feature model, and a sentiment feature model; receiving a first piece of content to be presented to a user; receiving, via the communication platform, a request for selecting one or more pieces of second content to be presented to the user together with the first piece of content; selecting, from a storage, a plurality of pieces of candidate second content of which content features match contextual features of the first piece of content determined by the contextual feature model; if a sentiment-based selection model has been trained via machine learning, filtering by: determining, via the sentiment feature model, a first emotion expressed by the first piece of content and a second emotion expressed by each of the plurality of pieces of candidate second content; identifying, via the sentiment-based selection model, at least one of the plurality of pieces of candidate second content that has a corresponding second emotion emotionally incompatible with the first emotion, automatically removing the identified at least one of the plurality of pieces of candidate second content from the plurality of pieces of candidate second content to generate the one or more pieces of second content emotionally compatible with the first piece of content, and sending the one or more pieces of second content to the user to present the one or more pieces of second content together with the first piece of content to the user; and if the sentiment-based selection model is not yet available, filtering by: receiving filtering instructions from the user, and training, via machine learning, the sentiment-based selection model based on the filtering instructions. 
As such, based on the above, the claims receive first content and a request to place second content with the first content, select second content that matches the context of the first content, then filter and select the candidate content according to sentiment or emotion of the content pieces (when a sentiment selection model is already available), and if the sentiment selection model is not available, follow user (i.e., human) instructions to train the sentiment selection model. The claim elements may therefore be summarized as the idea of targeting content based on requested content sentiment and/or context, where the underlined passage(s) of the claim indicate additional elements beyond the indication of the abstract; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) since targeting content based on either or both of context and/or sentiment are at least included in advertising, marketing, sales, and/or business relations activities; and
Mental processes (e.g., concepts performed in the human mind such as observation, evaluation, judgment, and/or opinion) since persons mentally process (i.e., evaluate, judge, or form opinions) regarding sentiment based on observations of the content or context. The Examiner notes that in human conversation, this sentiment awareness or analysis and filtering out incompatible comments is often referred to as tact, or being tactful.
It is specifically noted that the light of Applicant’s specification does not exemplify or describe any types of models, or any methods of training the models, other than merely indicating that the “machine learning” is training the computer to perform the tasks (e.g., labeling data) that humans have previously done and/or would otherwise be doing.
Dependent claims 2-3 and 5 appear encompassed by the abstract idea also since claim 2 merely indicates general types of content (i.e. requested content and an advertisement), claim 3 indicates further considering features associated with second content and user information, and claim 5 indicates how a sentiment/emotion comparison is made (i.e., determining emotion compatibility of the first and second content, filtering if not compatible, and identifying compatible second content). At least Applicant ¶ 0045 (as submitted) indicates that the models used are based on “an offline mechanism” of labeled content, and “this offline portion receives … training data” and processes it to obtain the models. This is to say, the specification specifically indicates that the selection process and modeling used is based on offline (i.e., human performed) labeling of data, whether performed mentally or merely manually, as a method of organizing human activity. It is noted that although modeling and machine learning would appear to be, by definition, the use of mathematics to model and predict, Applicant does not appear to describe it as such; therefore, although Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) may be implicated, the Examiner notes that the description of the modeling and machine learning specifically indicates (as above) that it is the emulation of human activities and/or evaluations or judgments, for example(s).
Claim 8 is directed to a system to perform the same, or similar, activity as at claim 1, the only apparent difference(s) being the naming of the software claim 1 uses for machine implementation, i.e., “content analyzer”, “ad selector”, and “ad filtering engine”), and the software being “implemented by at least one processor”, training via machine learning, and the ad selector and emotion-based ad filtering engine being “implemented by the at least one processor”. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 9-10 and 12 are parallel to dependent claims 2-3 and 5 above. Therefore, claims 8-10 and 12 are analyzed in the same manner as claims 1-3 and 5 above.
Claim 15 is directed to “[a] non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform a method for selecting content”, using machine learning to train the models, the method comprising the same or similar activity as at claims 1 and 8 above. The underlined elements also being those elements identified as additional to the abstract idea. Dependent claims 16-19 are parallel to dependent claims 2-3 and 5 above. Therefore, claims 15-17 and 19 are analyzed in the same manner as claims 1-3 and 5 above.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are the method activities being “implemented on a machine having at least one processor, storage, and a communication platform for selecting content”, using machine learning to train the selection model, and the receiving being “via the communication platform” using a “processor” (at claim 1), activities “implemented by at least one processor” (at claim 8), and the “non-transitory computer readable medium including computer executable instructions, wherein the instructions, when executed by a computer, cause the computer to perform” the method activities, such as by “a processor” (at claim 15). These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. Each of these additional elements appears to literally just be “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice” – see MPEP § 2106.05(I)(A) indicating that this is not considered significantly more than the abstract idea. 
Regarding the use of machine learning, the Examiner notes that:
Xu et al. (U.S. Patent Application Publication No. 2012/0109860, hereinafter Xu), indicated as being assigned to Microsoft Corporation, indicates at the first paragraph, in the Background section, that
Machine-learned algorithms can be used in various different information retrieval activities, such as document searching, collaborative filtering, sentiment analysis, online ad selection, and so forth. Internet search engines are some of the most widely known technologies using machine-learned algorithms. Internet search engines perform document searching and retrieval, in which documents are identified and ranked in response to queries supplied by users. 


Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates that it is well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system (Song at 0140).
Bhargava et al. (U.S. Patent Application Publication No. 20200005168, hereinafter Bhargava) “relates to artificial intelligence (AI) and machine learning (ML) and in particular to assessing and measuring the trustworthiness of the AI/ML” (Bhargava at 0002), and that
Artificial Intelligence comprises applications or programs which perform tasks which resemble the way intelligent humans operate. It is a well -known and well established branch of Computer Science. Machine Learning (ML) is a very important subset of AI, it is concerned with algorithms that learn from past data sets (training data) and attempt to predict the outcomes of new data. (autopilot or automatic driving for cars, sentiment analysis in social media, financial or credit card fraud detection, natural language processing, ad recommendation strategies, assisted medical diagnostic, etc.). Training data may be the enterprise data, usually historical data or data collected for this particular purpose, which serves as a model to train the AI/ML processes. The training data normally continues to grow through time (i.e. Learning Data) with new cases that are deemed to be especially significant and/or new. Occasionally old irrelevant data or duplicated data is removed.
(Bhargava at 0077)

Davison et al. (U.S. Patent Application Publication No. 2019/0236462, hereinafter Davison) indicates that “The sentiment analysis system 20 and predictive sentiment system 40 are configured to utilize artificial intelligence (AI), natural language processing (NLP), and machine learning knowledge system to ‘read’ news stories, press releases and other information sources to analyses the tone, content and implications of such information sources utilizing techniques which are commonly known.” (Davison at 0021).
Ray, Sunil, Commonly used Machine Learning Algorithms (with Python and R codes), dated 9 September 2017, downloaded from https://www.analyticsvidhya.com/blog/2017/09/common-machine-learning-algorithms/ on 13 April 2021, see especially p. 4, listing “Common Machine Learning Algorithms”, including a wide variety of machine learning models – all of which would be encompassed by the current claims.
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general (as being many decades old, e.g., pp. 1-3) and several of the specific common machine learning models as being at least several decades old (see at least, e.g., Nearest Neighbor and Boosting at pp. 2-4).
The Examiner notes that no processor or other machine, or specific/particular machine, is recited – the only indication or implication of any machine is “implemented by a machine” in the preamble, and “machine learning” as being used. As such, all machines and machine learning is/are apparently implicated by the claims as being generic.
The Examiner further notes that there is little description regarding how the training may be performed. As noted above, the light of Applicant’s specification indicates that the “machine learning” is training the computer to perform the tasks (e.g., labeling data for its context and/or sentiment) that humans have previously done and/or would otherwise be doing. Applicant ¶ 0019 indicates Fig. 4B as a flowchart for training, but that figure itself literally just says to receive labeled training data, process it, train a model, and archive the trained model – without any further detail. Applicant ¶¶ 0043 and 0045 also just say to use training data to train a model and then the model can be used, along with indicating a “model training unit” would do the training. Applicant ¶ 0049 mentions training but only adds that human operators may provide the labels used to train a model. Applicant ¶ 0050 adds that the filtering may be “either manual or automated emotion-based ad filtering”. And Applicant ¶¶ 0051-0052 indicate that “When the emotion-based ad filtering models 405 are adequately trained … controller 520 may elect to proceed with automated emotion-based ad filtering” (at 0051) and trained models may be deployed (at 0052). Therefore, Applicant is understood to not convey any indication of any invention or innovation regarding training any model – the description apparently assumes anyone would know how to perform the training and just instructs to “just do it” (essentially).
Therefore, the claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims do not appear to be integrated into a practical application. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements – as indicated above – do not appear, when considered separately and in combination, to add significantly more to the abstract idea. The additional elements appear to merely indicate applying the idea via a computer.
Although machine implementation and machine learning are indicated, these are apparently, as indicated above, both merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
If machine learning were to be considered as to whether it is well-understood, routine, conventional (“WURC”) activity, Song, Davison, Ray, and Foote above document and evidence that this is, or would be considered to be, WURC and therefore considered insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims all appear, as indicated above, to be encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-3, 5, 8-10, 12, 15-17, and 19 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The issues raised above for lack of written support appear to make the claims allowable over the prior art. First, at least Bao (Bao et al., U.S. Patent Application Publication No. 2011/0131485, hereinafter Bao) and/or the art listed at the 101 rejection indicate training a model using training data such as a supervised model that uses labeled data to train; however, the prior art does not disclose and the Examiner has not been able to find, that the user who is to receive the first content is the same user that provides filtering instructions so as to cause the sentiment-based model to be trained. It simply does not make sense or follow logically that a user requesting or seeking content would know to, or be able to provide such instructions – especially since, or when, the “instructions” are described as being a labeled data set for training the model. Further, the Examiner has not been able to find art that indicates triggering of training a model based on a model not being available. The art indicated above describes training a model, and there appears to be a large universe of art that indicates training a model as an initial point to using the model. Similar to above, it does not appear to make sense to trigger training a model whenever a model is not available – Applicant argues that the content requested is online content, but even if the request is for traditional media, the user has requested content and it would appear to require that content be readily available, where it would appear almost impossible to be able to train a model with any confidence level of validation in the time available to provide the content.

Response to Arguments
Applicant's arguments filed 20 July 2022 have been fully considered but they are not persuasive.

Applicant first argues the § 101 rejections, first indicating the eligibility guidance (Remarks at 10-11), then repeating most of claim 1 (Id. at 11-12), then making the conclusory allegation that “at least these features are not directed to mathematical concepts, extend far beyond methods of organizing human activity, and cannot be performed in the human mind” (Id.at 11) – literally repeating the earlier arguments. This argument fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them. However, for further explanation, as noted above, Applicant’s specification indicates that the training is merely teaching a computer to perform activities that have been and/or would otherwise be performed by humans. The labeling of data (e.g., the context and/or emotion or sentiment of content) is specifically indicated by Applicant as what humans do, or would do – they label the data so that the computer can emulate that labeling based on “learning” the labeling. This is the observation, evaluation, judgment, and/or opinion indicated by the examination guidance (as now at MPEP § ¶ 2106 generally, see § 2106.02(a)(2)(III) specifically) as being included in the Mental Processes grouping. This is also what humans generally do – specifically with respect to advertising, i.e., people seek to place advertising in similar context or emotional environments (e.g., not a congratulatory ad in an obituary section, or similar, in a general sense).
Applicant then again repeats all or most of claim 1 (Id. at 12), and makes the conclusory allegation that “the recited features … are clearly tied to a practical application, i.e., training models via machine learning and selecting appropriate advertisements to be presented to a user viewing online content based on the trained models” (Id.) This argument also fails to comply as above since there is no specific reasoning articulated as to why this would or should be considered a practical application. Applicant apparently attempts to provide a reason in arguing that “claimed invention selects appropriate advertisements to be presented to a user viewing online content” (Id.); however, first, the content is not limited in any manner to “online content” – it may be any content, and second, Applicant’s statement appears to merely be a summary of the abstract idea, not an indication of a practical application. Applicant alleges this is a “technical problem” but there is no technical problem conveyed – the only “solution” or “improvement” would be a somehow “better” abstract idea, but still an abstract idea. The “problem” of content with inappropriate emotion or sentiment is common to, and pre-existent in, many forms of media
Applicant then discusses Alice and other precedent (e.g., McRO) (Id. at 13-16), and then discusses Berkheimer in relation to well-understood, routine, conventional (“WURC”) activity (Id. at 14-16). Applicant does not appear to draw any parallel or analogy to any of these cases in relation to the instant claims, but merely alleges that “For at least the foregoing reasons, when each of the claims is considered ‘as an ordered combination, without ignoring the requirements of the individual steps’ (McRo at 21), it is clear that the inventive concept of each claim is patent-eligible” (Remarks. at 16). However, there is no indication what about the ordered combination of the claims as a whole would constitute significantly more or a practical application so as to warrant eligibility. Therefore, again, this argument appears to merely be a conclusory allegation of patentability that is not persuasive.
Furthermore, the Examiner notes that Applicant’s statement that “whether the inventive concept of each claim is well-understood, routine, and conventional is a factual determination that an examiner must first establish for a Section 101 rejection” (Id.) is incorrect. WURC analysis is for Step 2B, and only for those additional elements considered by the analysis as WURC – see MPEP § 2106.05(d), especially at (I)(2)).
Therefore, Applicant’s arguments are considered not persuasive.

Applicant then argues the prior art rejections under §§ 102/103, alleging that “Bao's teachings … do not determine whether the means has been trained/is available and then proceed with different filtering modes based on the determination” (Remarks at 18). However, since the claim phrasing appears to make it almost or virtually impossible to perform the claims, the claims are indicated as allowable over the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gokulakrishnan, Balakrishnan, et al., Opinion Mining and Sentiment Analysis on a Twitter Data Stream, The International Conference on Advances in ICT for Emerging Regions – ICTer, 2012, pp. 182-188, downloaded 27 April 2021 from https://my.ece.utah.edu/~ece6534/Spring2015/20150423_wang/wang_main.pdf, indicating sentiment analysis on Twitter, including for placement of advertisements.
Adamov, Abzetdin Z., Adah, Eshref, Opinion Mining and Sentiment Analysis for Contextual online-Advertisement, 2016 IEEE 10th International Conference on Application of Information and Communication Technologies (AICT), Oct. 2016, added to IEEE Explore 27 July 2017. (Both the IEEE publication information and a PDF of the paper are attached.)
Fan, Teng-Kai, Chang, Chia-Hui, Sentiment-Oriented Contextual Advertising, undated, downloaded from https://staff.csie.nciu.edu.tw/chia/pub/ECIR09.pdf on 12 February 2020. The Examiner notes that there are 3 documents attached: 1) the paper itself, 2) a screenshot of the first page of the paper and also showing the URL for retrieval, and 3) an Archive.org WayBack Machine header showing the lookup of that URL and its existence and availability on or before the indicated date (9 August 2017); however, the Examiner could not (for some unknown reason) get the documents to print together on one page to indicate the availability date – they were present, but would not print as a whole.
Bannister, Kevin, Understanding Sentiment Analysis: What It Is & Why It’s Used, downloaded from https://www.brandwatch.com/blog/understanding-sentiment-analysis on 12 February 2020, dated 26 February 2018.
Seyeditabari, Armin, et al., Emotion Detection in Text: a Review, dated 2 June 2018 (herein, Seyeditabari), downloaded from https://arxiv.org/pdf/1806.00674.pdf on 24 July 2020 indicates that the machine learning techniques Applicant describes as performing the feature extraction and emotion-based ad filtering (Applicant claims 6-7, 13-14, and 20, Applicant ¶¶ 0019, 0047, and 0049-0050, and Fig. 4B) are “conventional” activities (Seyeditabari at p. 3, § 4, also p. 5, § 4.3, and p. 7, end of § 5).
Berjikly et al. (U.S. Patent Application Publication No. 2014/0095150, hereinafter Berjikly) indicates in the Background section that textual sentiment analysis is known and “[c]onvention sentiment analysis” has been used in several areas, including “customer satisfaction with products of the corporations” (Berjikly at 0004).
Babinowich, et al. (U.S. Patent Application Publication No. 2015/0235238, hereinafter Babinowich) indicates that “social media data can be obtained using known text sentiment analysis methods” (Babinowich at 0023). Babinowich also further indicates a server data analysis program as being a server or any other device or computing system, such as utilizing multiple computers, cloud computing, and/or clustered computers and components – which further indicates processing on computers at different locations in a network.
McCormack et al. (U.S. Patent Application Publication No. 2016/0198047, hereinafter McCormick) indicates that “characteristics of the customer may be determined by using conventional techniques of Natural Language Processing (NLP), text analytics, sentiment analysis, and so forth” (McCormack at 0071, 0077) and the systems and methods include providing customer responses based on the user characteristic(s) (McCormack at 0010-0012, 0066, 0071-0072, et seq.).
Ljubuncic et al. (U.S. Patent Application Publication No. 2016/0378112, hereinafter Ljubuncic) indicates that “[c]lassic sentiment analysis may analyze occupant sentiment … through common text sentiment analysis methods” (Ljubuncic at 0048).
Baldwin et al. (U.S. Patent Application Publication No. 2017/0052949, hereinafter Baldwin) indicates that “[a]nalysis of the sentiment of a text may be carried out in using various methods” and “[k]nown approaches include … statistical methods including machine learning” (Baldwin at 0042).
Yerli (U.S. Patent Application Publication No. 2013/0211910) discloses advertisement targeting where the server may “compris[e] a single computer or a cluster of computing devices” to upload content to an audience (see Yerli at 0062).
Rahnama, Amir Hossein Akhavan, Distributed Real-Time Sentiment Analysis for Big Data Social Streams, dated 2014, downloaded 9 December 2020 from https://arxiv.org/ftp/arxiv/papers/1612/1612.08543.pdf, indicates Sentinel as real-time sentiment analysis of social streams that relies on distributed architecture.
Davis et al. (U.S. Patent Application Publication No. 2012/0311623, hereinafter Davis) indicates “Sentiment analysis of text is a large and growing field. Exemplary methods are detailed in patent publications 20120041937, 20110144971, 20110131485 and 20060200341” (Davis at 0369).
Suvarna (U.S. Patent Application Publication No. 2015/0112753) discusses selecting content-based feature vectors (see, e.g., 0061, 0063) and filtering by a sentiment engine (see, e.g., 0033-0035, also Figs. 2A-2B).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622